[exhibit10ehtmlfriendly001.jpg]
Exhibit 10(e) Execution Version SIXTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of March 12, 2020
(this “Amendment”), to the Existing Credit Agreement (as defined below) is made
by PPL CAPITAL FUNDING, INC., a Delaware corporation (the “Borrower”), PPL
CORPORATION, a Pennsylvania corporation (the “Guarantor”) and each Lender (such
capitalized term and other capitalized terms used in this preamble and the
recitals below to have the meanings set forth in, or are defined by reference
in, Article I below). W I T N E S S E T H: WHEREAS, the Borrower, the Guarantor,
the Lenders and The Bank of Nova Scotia, as the Administrative Agent, Sole Lead
Arranger and Sole Bookrunner, are all parties to the Revolving Credit Agreement,
dated as of March 26, 2014 (as amended or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”, and as amended by this Amendment and as
the same may be further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”); and WHEREAS, the Borrower
has requested that the Lenders amend the Existing Credit Agreement in order to
extend the maturity date therein and the Lenders are willing to modify the
Existing Credit Agreement on the terms and subject to the conditions hereinafter
set forth; NOW, THEREFORE, the parties hereto hereby covenant and agree as
follows: ARTICLE I DEFINITIONS SECTION 1.1. Certain Definitions. The following
terms when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural forms thereof):
“Amendment” is defined in the preamble. “Borrower” is defined in the preamble.
“Credit Agreement” is defined in the first recital. “Existing Credit Agreement”
is defined in the first recital. “Guarantor” is defined in the preamble. SECTION
1.2. Other Definitions. Terms for which meanings are provided in the Existing
Revolving Credit Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Amendment with such meanings. ARTICLE II
AMENDMENTS TO THE EXISTING CREDIT AGREEMENT Effective as of the date hereof, but
subject to the satisfaction of the conditions in Article III, Sixth Amendment to
Revolving Credit Agreement AmericasActive:14372706.5



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly002.jpg]
(a) The Existing Credit Agreement is hereby amended to add “Exhibit D – U.S. Tax
Compliance Certificate” attached hereto. (b) The Recitals of the Existing Credit
Agreement are hereby amended and restated in their entirety as follows: “The
Loan Parties (as hereinafter defined) have requested that the Lenders provide a
revolving credit facility in an aggregate principal amount, subject to Section
2.19, not to exceed $50,000,000. In consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:”. (c) Section 1.01 of the Existing
Credit Agreement is hereby amended by amending and restating the following
definition in its entirety as follows: “Termination Date” means the earliest to
occur of (i) March [10], 2021 and (ii) such earlier date upon which all
Commitments shall have been terminated in their entirety in accordance with this
Agreement.”. (d) Section 1.01 of the Existing Credit Agreement is hereby amended
by amending and restating the following definition in its entirety as follows:
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official government interpretations thereof,
any agreements entered into pursuant to Section 1471(b) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among governmental authorities
and implementing such Sections of the Code. (e) Section 1.01 of the Existing
Credit Agreement is amended by inserting the following definitions in their
correct alphabetical order: “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
means, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Connection
Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent. 2
Sixth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly003.jpg]
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor Person), as in effect from time to
time. “LIBOR Successor Rate” shall have the meaning specified in Section
2.14(b). “LIBOR Successor Rate Conforming Changes” shall have the meaning
specified in Section 2.14(b). “Other Connection Taxes” means, with respect to
any Lender, Taxes imposed as a result of a present or former connection between
such Lender and the jurisdiction imposing such Tax (other than connections
arising solely from such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
document). “Scheduled Unavailability Date” shall have the meaning specified in
Section 2.14(b). “Write-Down and Conversion Powers” means, with respect to any
EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which writedown and conversion powers are
described in the EU Bail-In Legislation Schedule. (f) Section 1.01 of the
Existing Credit Agreement is hereby amended by amending and restating the
following definition in its entirety as follows: “Defaulting Lender” means,
subject to Section 2.20(c), any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or any Issuing
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d) has, or
has a direct or 3 Sixth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly004.jpg]
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (e) has become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(c)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender and each
Lender.”. (g) Article I of the Existing Credit Agreement is amended by inserting
a new Section 1.02 immediately after Section 1.01 as follows: “Section 1.02
Divisions. For all purposes under the Loan Documents, pursuant to any statutory
division or plan of division under Delaware law, including a statutory division
pursuant to Section 18-217 of the Delaware Limited Liability Company Act (or any
comparable event under a different state’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of one or more different Persons, then such asset, right, obligation
or liability shall be deemed to have been transferred from the original Person
to the subsequent Person(s) on the date such division becomes effective, and (b)
if any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests on the date such division becomes effective.” (h) Section 2.14 of the
Existing Credit Agreement is hereby amended by adding the following to the end
of the Section: “(b) Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that: (i) the circumstances set forth in
Section 2.14(b) have occurred and such circumstances are unlikely to be
temporary; or (ii) the administrator of the London Interbank Offered Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the London
Interbank Offered Rate shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”), or (iii) any applicable interest rate specified herein
(other than the Prime Rate or the Federal Funds Rate) is no longer a widely
recognized benchmark rate for 4 Sixth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly005.jpg]
newly originated loans in the U.S. syndicated loan market in the applicable
currency, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and such Borrower shall negotiate in good
faith to amend this Agreement to replace the London Interbank Offered Rate with
an alternate benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes (as defined below) and any such amendment shall become effective at 5:00
P.M. (New York, New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. If no LIBOR
Successor Rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify each Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Euro-Dollar
Loans shall be suspended (to the extent of the affected Euro-Dollar Loans or
Interest Periods only), and (y) the London Interbank Offered Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, any Borrower may revoke any pending request for a Borrowing of,
conversion to, or continuation of Euro-Dollar Loans (to the extent of the
affected Euro-Dollar Loans or Interest Periods) or, failing that, will be deemed
to have converted such request into a Base Rate Borrowing (subject to the
foregoing clause (y)) in the amount specified therein. Notwithstanding anything
else herein, any definition of LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than 0% for purposes of this
Agreement. For purposes hereof, “LIBOR Successor Rate Conforming Changes” means,
with respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, determined by the Administrative Agent with the consent of the
Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement.” (i) Section 2.16 of the Existing Credit Agreement is hereby amended
by replacing Section 2.16(a)(ii)(C) in its entirety with: 5 Sixth Amendment to
Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly006.jpg]
“(C) the imposition of, or any change in the rate of, any taxes described in
clauses (i) through (iv) of the definition of Taxes in Section 2.17(a), (D)
Connection Income Taxes, and (E) Taxes attributable to a Lender’s failure to
comply with Section 2.16(e))” (j) Section 2.17 of the Existing Credit Agreement
is hereby amended by replacing Section 2.17(a)(i) with: “(i) taxes imposed on or
measured by the net income (including branch profits or similar taxes) of, and
gross receipts, franchise or similar taxes imposed on, the Lender (A) by the
jurisdiction (or subdivision thereof) under the laws of which the Lender is
organized or in which its principal executive office is located or, in the case
of the Lender, in which its Applicable Lending Office is located, or (B) that
are Other Connection Taxes,” (k) Section 2.17 of the Existing Credit Agreement
is hereby amended adding subsections (e) and (f): “(e) Tax Forms and
Certificates. (i) Any Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to the Borrower on or about the
date on which such Lender becomes a Lender under this Agreement (at any time
such Lender changes its Applicable Lending Office and from time to time
thereafter upon the reasonable request of the Borrower), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; (ii) any Lender that is not a “United States person” within the
meaning of Section 7701(a)(3) of the Code (a “Non-U.S. Lender”) shall, to the
extent it is legally entitled to do so, deliver to Borrower (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (any time such Lender
changes its Applicable Lending Office and from time to time thereafter upon the
reasonable request of the Borrower), whichever of the following is applicable:
(A) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (B) executed copies of IRS Form W-8ECI; (C)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or (D) to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-1 or D-2, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 on
behalf of each such direct and indirect partner; (iii) any Non-U.S. Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
(in such number of copies as shall be requested by the recipient) on or about
the date which such Non-U.S. Lender becomes a Lender under this Agreement, at
any time such ender changes its Applicable 6 Sixth Amendment to Revolving Credit
Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly007.jpg]
Lending Office and from time to time thereafter upon the reasonable request of
the Borrower, executed copies of any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made; and (iv) if a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with its obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of clause (iv), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.” “(f) Exclusions. No Loan Party shall be
required to indemnify any Non-U.S. Lender, or to pay any additional amount to
any Non-U.S. Lender, pursuant to Sections 2.16(a), (b) or (c) in respect of
Taxes or Other Taxes to the extent that the obligation to indemnify or pay such
additional amounts, would not have arisen but for the failure of such Non-U.S.
Lender to comply with the provisions of Section 2.17(e).” (l) Sections 5.04(a),
5.04(c), 5.05 and 5.13 of the Existing Credit Agreement are hereby amended by
replacing references to “December 31, 2018” with “December 31, 2019”. (m)
Section 9.05 of the Existing Credit Agreement is hereby amended by adding the
following sentence to the end of the Section: “Notwithstanding anything to the
contrary herein, the Administrative Agent and the Borrower may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to implement any
LIBOR Successor Rate or otherwise effectuate the terms of Section 2.14(b) in
accordance with the terms of Section 2.14(b).” (n) Acknowledgment and Consent to
Bail-in of EEA Financial Institutions. The Existing Credit Agreement is amended
by inserting the following new Section 9.15 immediately following Section 9.14
of the Existing Credit Agreement: “Section 9.15. Acknowledgment and Consent to
Bail-in of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the writedown and conversion powers of
an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and 7 Sixth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly008.jpg]
(b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.” (o) Article IX of the
Existing Credit Agreement is amended by inserting the following sections at the
end thereof: “Section 9.16. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender. Section 9.17. Severability. Any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Section 9.18. Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.” (p) Appendix A to the Existing Credit Agreement is amended and
replaced in its entirety with Appendix A attached hereto. ARTICLE III CONDITIONS
TO EFFECTIVENESS This Amendment and the amendments contained herein shall become
effective as of the date hereof when each of the conditions set forth in this
Article III shall have been fulfilled to the satisfaction of the Administrative
Agent. SECTION 3.1. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrower, the Guarantor and the
each of the Lenders. 8 Sixth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly009.jpg]
SECTION 3.2. Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 9.03 of the Credit Agreement, if then invoiced.
SECTION 3.3. Resolutions, etc. The Administrative Agent shall have received from
the Borrower and the Guarantor (i) a copy of a good standing certificate for
such Loan Party, dated a date reasonably close to the date hereof and (ii) a
certificate, dated as of the date hereof, of a Secretary or an Assistant
Secretary of each Loan Party certifying (a) that attached thereto is a true,
correct and complete copy of (x) the articles or certificate of incorporation of
such Loan Party certified by the Secretary of State (or equivalent body) of the
jurisdiction of incorporation of such Loan Party and (y) the bylaws of such Loan
Party, and (b) that attached thereto is a true, correct and complete copy of
resolutions adopted by the board of directors of such Loan Party authorizing the
execution, delivery and performance of this Amendment and each other document
delivered in connection herewith and that such resolutions have not been amended
and are in full force. SECTION 3.4. Opinion of Counsel. The Administrative Agent
shall have received an opinion, dated the date hereof and addressed to the
Administrative Agent and all Lenders, from counsel to the Borrower, in form and
substance satisfactory to the Administrative Agent. SECTION 3.5. Satisfactory
Legal Form. The Administrative Agent and its counsel shall have received all
information, and such counterpart originals or such certified or other copies of
such materials, as the Administrative Agent or its counsel may reasonably
request, and all legal matters incident to the effectiveness of this Amendment
shall be satisfactory to the Administrative Agent and its counsel. All documents
executed or submitted pursuant hereto or in connection herewith shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel. ARTICLE IV MISCELLANEOUS SECTION 4.1. Cross-References. References
in this Amendment to any Article or Section are, unless otherwise specified, to
such Article or Section of this Amendment. SECTION 4.2. Loan Document Pursuant
to Existing Credit Agreement. This Amendment is a Loan Document executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with all
of the terms and provisions of the Existing Credit Agreement, as amended hereby,
including Article IX thereof. SECTION 4.3. Successors and Assigns. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. SECTION 4.4. Counterparts. This
Amendment may be executed by the parties hereto in several counterparts, each of
which when executed and delivered shall be an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 4.5. Governing Law. THIS AMENDMENT WILL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK). 9 Sixth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly010.jpg]
SECTION 4.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. The amendments
set forth herein shall be limited precisely as provided for herein to the
provisions expressly amended herein and shall not be deemed to be an amendment
to, waiver of, consent to or modification of any other term or provision of the
Existing Credit Agreement or any other Loan Document or of any transaction or
further or future action on the part of any Obligor which would require the
consent of the Lenders under the Existing Credit Agreement or any of the Loan
Documents. SECTION 4.7. Representations and Warranties. In order to induce the
Lenders to execute and deliver this Amendment, the Borrower and Guarantor each
hereby represents and warrants to the Lenders, on the date this Amendment
becomes effective pursuant to Article III, that both before and after giving
effect to this Amendment, all representations and warranties set forth in
Article V of the Credit Agreement are true and correct as of such date, except
to the extent that any such statement expressly relates to an earlier date (in
which case such statement was true and correct on and as of such earlier date).
[Signature page follows] 10 Sixth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly011.jpg]
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written. PPL CAPITAL FUNDING, INC., as the
Borrower By:___/s/ Tadd J. Henninger_____ Name: Tadd J. Henninger Title: Vice
President and Treasurer PPL CORPORATION, as the Guarantor By:___/s/ Tadd J.
Henninger_____ Name: Tadd J. Henninger Title: Vice President-Finance and
Treasurer Signature Page to Sixth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly012.jpg]
THE BANK OF NOVA SCOTIA, as the Administrative Agent and as a Lender By:___/s/
David Dewar________ Name: David Dewar Title: Director Signature Page to Sixth
Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly013.jpg]
Appendix A COMMITMENTS Lender Commitment Applicable Percentage The Bank of Nova
Scotia $ 50,000,000.00 100.000000000% Total $ 50,000,000.00 100.000000000%
Appendix A - Sixth Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly014.jpg]
EXHIBIT D-1 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Revolving Credit Agreement dated as of [ ] (as amended, supplemented
or otherwise modified from time to time, the “Revolving Credit Agreement”),
among PPL Capital Funding, Inc., as the Borrower, PPL Corporation, as the
Guarantor, and the Bank of Nova Scotia, as the Lender, and other each lender
from time to time party thereto. Pursuant to the provisions of Section 2.17 of
the Revolving Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record and beneficial owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished the Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform the Borrower,
and (2) the undersigned shall have at all times furnished the Borrower with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Revolving Credit Agreement and used herein shall have the
meanings given to them in the Revolving Credit Agreement. [NAME OF LENDER]
By:_________________________________ Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[exhibit10ehtmlfriendly015.jpg]
EXHIBIT D-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Revolving Credit Agreement dated as of [ ] (as amended, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”), among
PPL Capital Funding, Inc., as the Borrower, PPL Corporation, as the Guarantor,
and the Bank of Nova Scotia, as the Lender, and other each lender from time to
time party thereto. Pursuant to the provisions of Section 2.17 of the Revolving
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Revolving Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code. The undersigned has furnished the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower, and (2) the undersigned shall have at all times furnished the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Revolving Credit Agreement and used herein
shall have the meanings given to them in the Revolving Credit Agreement. [NAME
OF LENDER] By:_________________________________ Name: Title: Date: ________ __,
20[ ]



--------------------------------------------------------------------------------



 